Ejectione firmae of the manor of Feifeld, and he declared on a demise of Dr. Stewart, of the manor of Feifield and showed an ejectment of the manor, and the jury found the defendant culp. quoad messuag. curtilag. parcelmaner. predict. The ejectment was brought against husband and wife, and the wife alone found culp. And it was well enough, for if any one be foundculp. it is sufficient. But it was moved in arrest of judgment, that theejectione firmae was brought of a manor and the defendant pleaded nonculp., and the jury found him culp. quoad messuag. unum curtilag., and for the rest non culp., and they are found culp. only of a parcel of the manor, and the action is only for the manor and not of any acres. But if theejectione firmae had been for so many *acres of the manor, and the defendant had been found culp. of any number of acres, it would have been a good verdict, upon which judgment might have been given. But when the demand is of a manor, if he be not found culp. of the manor, he is not guilty at all. In the Common Bench, p. 10, Jac., in evidence to the jury on a writ of entry sur disseisin, Delabar v. Huldson. The demand was of amanor, and non disseisivit was pleaded by the tenant. The demandant gave in evidence that the tenant had entered on the demesne of the manor, and had ousted him. The tenant's counsel required the demandant to prove that itwas a manor, and that the tenant had received attornment of the tenants, for without tenants it could not be a manor; and the demandant failing to prove it to be a manor, was nonsuited. And per Finch, Recorder of London, who moved in arrest of judgment: This case was an ejectione firmae of a rectory, and non culp. pleaded; it was shown in evidence that the defendant took the dismes, but the plaintiff could not prove that the defendant entered in the glebe lands, and it was resolved that the taking the dismes was not an ejectment of the rectory; and the plaintiff was nonsuited. Here when it is said that he is not culp., it is meant of the manor and not of the messuage or curtilage. *Page 675 
Nothing resembles more a manor than a rectory; one is entire, so is the other. The glebe lands resemble the demesnes, and the dismes the services.
The case was not resolved by the Justices. *Page 676 
It was said that the case would be stronger for the defendant if the particulars of it had been found. For the manor in question is only a manor by reputation, and a manor by reputation cannot be demanded by the name of a manor; but it may pass in a conveyance by that name. And nota to compel the plaintiff to prove attornment of the tenants, for otherwise a manor does not pass. Palm., 413; Bendl., 148; Cr., 234; And., 265; Poph., 13; Co. Entr., 642.